            Case 2:21-cv-00008-TLN-DB Document 12 Filed 04/07/21 Page 1 of 3

 1 EDWARD A. SCHADE, SBN 165061
   CHRISTOPHER A. PRICE, SBN 160142
 2 ASHTON & PRICE, LLP
   8243 Greenback Lane
 3 Fair Oaks, CA 95628
   E-mail:     edward@ashtonandprice.com
 4 Telephone: (916) 786-7787
   Facsimile: (916) 786-7625
 5
   Attorneys for Plaintiffs
 6 RUTH TIMM and AWNIKA ZURFLUH

 7
   PHILLIP A. TALBERT
 8 Acting United States Attorney
   JOSEPH B. FRUEH
 9 Assistant United States Attorney
   501 I Street, Suite 10-100
10 Sacramento, CA 95814
   E-mail:      joseph.frueh@usdoj.gov
11 Telephone: (916) 554-2702
   Facsimile: (916) 554-2900
12
   Attorneys for Defendant
13 UNITED STATES OF AMERICA

14

15                               IN THE UNITED STATES DISTRICT COURT

16                                  EASTERN DISTRICT OF CALIFORNIA

17

18   RUTH TIMM and AWNIKA ZURFLUH,                       Case No. 2:21-cv-00008-TLN-DB

19                                 Plaintiffs,           STIPULATION AND ORDER FOR
                                                         MODIFYING INITIAL PRETRIAL
20                          v.                           SCHEDULING ORDER

21   UNITED STATES OF AMERICA,

22                                 Defendant.

23

24          Pursuant to Federal Rule of Civil Procedure 26(f), Local Rule 240(b), and the Court’s Initial
25 Pretrial Scheduling Order (ECF 2), the parties have met and conferred regarding the nature of their

26 claims and defenses; the possibility of promptly settling or resolving this case; the disclosures required

27 by Rule 26(a); and developing a proposed discovery plan. Having so met and conferred,

28


      STIPULATION AND ORDER FOR MODIFYING INITIAL        1
      PRETRIAL SCHEDULING ORDER
            Case 2:21-cv-00008-TLN-DB Document 12 Filed 04/07/21 Page 2 of 3

 1          IT IS HEREBY STIPULATED, by and among the parties and subject to Court approval, that the

 2 Initial Pretrial Scheduling Order shall be modified as set forth below:

 3               Deadline for serving initial disclosures............................................... May 28, 2021

 4               Deadline for completing non-expert discovery..........................November 19, 2021

 5               Deadline for filing initial expert disclosures .................................. January 14, 2022

 6               Deadline for filing rebuttal expert disclosures ............................. February 25, 2022

 7               Deadline for completing expert-witness discovery............................ April 29, 2022

 8               Deadline for filing dispositive motions............................................... May 20, 2022

 9 I.       Brief Case Summary

10          This is a personal injury lawsuit that arises from a car accident involving Deputy United States

11 Marshal (“DUSM”) Anne Gaskins and Plaintiffs Ruth Timm and Awnika Zurfluh on April 8, 2019.

12 Because DUSM Gaskins was acting within the course and scope of her federal employment at all times

13 relevant to this case, Plaintiffs’ claims are asserted against the United States pursuant to the Federal Tort

14 Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671–80.

15          In compliance with Federal Rule of Civil Procedure 26(f)(3), the parties provide the following

16 additional information for the Court’s consideration.

17 II.      Compliance with Federal Rule of Civil Procedure 26(f)(3)

18          A.       Disclosures Pursuant to Rule 26(a)

19          The parties will serve their initial disclosures no later than May 28, 2021. The parties will file

20 initial expert disclosures no later than January 14, 2022. The parties propose that any rebuttal expert

21 disclosures shall be served no later than February 25, 2022.

22          B.       Subjects and Timing of Discovery

23          The subjects of discovery will include the facts and circumstances of the car accident on April 8,

24 2019, and the existence, extent, and cause of any damages that Plaintiffs attribute to the accident. The

25 parties propose a deadline of November 19, 2021, to complete non-expert discovery.

26          C.       Electronically Stored Information

27          The parties do not anticipate discovery of electronically stored information.

28


      STIPULATION AND ORDER FOR MODIFYING INITIAL                 2
      PRETRIAL SCHEDULING ORDER
            Case 2:21-cv-00008-TLN-DB Document 12 Filed 04/07/21 Page 3 of 3

 1          D.     Protection of Privileges or Trial-Preparation Materials

 2          Pursuant to Rule 502(d) of the Federal Rules of Evidence, the disclosure of any document or

 3 communication that is subject to the attorney-client privilege or attorney work-product doctrine shall not

 4 operate as a waiver of the privilege or protection from discovery in the instant case or any other

 5 proceeding, regardless of whether such disclosure is inadvertent.

 6          E.     Changes in Discovery Limitations

 7          The parties do not propose any changes to the limitations imposed on discovery by the Federal

 8 Rules of Civil Procedure and the Court’s Local Rules.

 9          F.     Other Orders Concerning Discovery

10          The parties agree to accept service via e-mail and the Department of Justice’s cloud-based file-

11 sharing platform, USAfx (https://usafx.account.box.com), pursuant to Rule 5(b)(2)(E) of the Federal

12 Rules of Civil Procedure.

13 Dated: April 6, 2021                                   Respectfully submitted,

14                                                        ASHTON & PRICE, LLP

15                                                  By:   /s/ Edward A. Schade               (authorized 4/6/2021)
                                                          EDWARD A. SCHADE
16
                                                          Attorneys for Plaintiffs
17                                                        RUTH TIMM and AWNIKA ZURFLUH
18

19                                                        PHILLIP A. TALBERT
                                                          Acting United States Attorney
20
                                                    By:   /s/ Joseph B. Frueh
21                                                        JOSEPH B. FRUEH
                                                          Assistant United States Attorney
22
                                                          Attorneys for Defendant
23                                                        UNITED STATES OF AMERICA
24

25 IT IS SO ORDERED

26 Dated: April 7, 2021
                                                              Troy L. Nunley
27                                                            United States District Judge
28


      STIPULATION AND ORDER FOR MODIFYING INITIAL         3
      PRETRIAL SCHEDULING ORDER
